
	
		III
		111th CONGRESS
		1st Session
		S. RES. 214
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mr. DeMint (for himself
			 and Mr. Graham) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating Lucas Glover on winning the
		  2009 United States Open golf tournament.
	
	
		Whereas, on June 22, 2009, Lucas Glover, a native of
			 Greenville, South Carolina, won the United States Open golf tournament at the
			 Bethpage Black Course in Farmingdale, New York;
		Whereas past United States Open champions include some of
			 the greatest players in golf history, such as Bobby Jones, Walter Hagen, Ben
			 Hogan, Arnold Palmer, Gary Player, Jack Nicklaus, Tom Watson, and Tiger
			 Woods;
		Whereas Lucas Glover shot a final round 73 for a 72-hole
			 total of 4 under par, 2 strokes better than any other competitor;
		Whereas Lucas Glover showed great skill, patience, and
			 will by withstanding the challenges of the weather and the course;
		Whereas Lucas Glover is the first native South Carolinian
			 to win a men’s major championship in golf; and
		Whereas Lucas Glover brings great pride and honor to his
			 family and friends, his alma mater Clemson University, and the citizens of
			 South Carolina with his victory: Now, therefore, be it
		
	
		That the Senate congratulates Lucas
			 Glover on the outstanding accomplishment of winning the 2009 United States Open
			 golf tournament.
		
